Citation Nr: 1548650	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-29 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to July 1986.

This case comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a hearing before the undersigned in October 2014.  A transcript of that hearing is part of the Veteran's electronic claims file.

The Board remanded a separate claim of entitlement to service connection for a sinus condition in February 2015.  On remand, the RO granted service connection for a sinus condition.  As a result, today's decision is limited to the Veteran's sleep apnea claim. 


FINDING OF FACT

The Veteran's current sleep apnea did not manifest in service, is not causally related to service, and was not aggravated by another service-connected disability.


CONCLUSION OF LAW

The Veteran's current sleep apnea was not incurred or aggravated in service and is otherwise unrelated to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or with the completeness of the application.  VA notified the Veteran in November 2008 of the information needed to substantiate his claim, including notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA similarly fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  In addition to his service treatment records, VA acquired copies of the Veteran's post-service VA treatment records and identified post-service private treatment records, including a sleep study dated January 2006.  VA further arranged for examinations of the Veteran to determine the nature and etiology of his claimed sleep apnea in May 2011 and again in April 2015.  By obtaining the most treatment records and arranging the April 2015 examination, VA satisfied the February 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Having taken these steps, the Board finds that VA has satisfied its duties to notify and assist.

Analysis

There are three requirements for establishing service connection: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection "basically . . . means that . . . a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces . . . . This may be accomplished by affirmatively showing inception or aggravation during service . . ." 38 C.F.R. § 3.303(a).

Service connection may also be granted on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).

The Veteran was diagnosed with sleep apnea after a sleep study in January 2006.  He attributes his sleep apnea to a nasal fracture, which is service-connected.  The evidence satisfies both the current disability and in-service injury requirements.  The success of the claim depends on the existence of a relationship between his current sleep apnea and the in-service injury to the Veteran's nose.

The appellant testified that, as a result of his nasal injury, he lost a certain proportion of his ability to breathe through his nose.  He further testified that it was his understanding that the reason "I have sleep apnea is because of difficulty breathing through the nose when I'm asleep."  The Veteran's private physician submitted a letter dated December 2014.  According to this letter, the Veteran "has history of multiple traumas to his nasal bridge which may contribute to the severity of his obstructive sleep apnea."  (emphasis added).  Unfortunately, the language used by the Veteran's physician is too tentative and equivocal to prove that a causal connection exists between sleep apnea and the Veteran's in-service injury.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for awarding service connection).  

The RO sought a medical opinion on the etiology of the Veteran's sleep apnea in May 2011.  The examiner's report suggested that the Veteran's sleep apnea is not related to certain sinus infections described in his service treatment records.  But the report did not attempt to assess the probability that sleep apnea was related to the in-service nasal fracture.  In February 2015, the Board remanded the case with instructions to obtain a new opinion.

The Veteran was examined by another physician in April 2015.  After reviewing the claims file, the physician wrote a report which identified 2006 as the first date of diagnosis for sleep apnea.  In the physician's opinion, it is less likely than not that the Veteran's current sleep apnea is related to military service.  The examiner's report correctly states that the Veteran's service medical records do not indicate any symptoms, diagnosis or treatment for sleep apnea.  Furthermore, the Veteran weighed 250 pounds at the time of his initial sleep apnea diagnosis.  At the time of the April 2015 examination, the Veteran's neck circumference was 21.5 inches.  

According to the April 2015 examiner, sleep apnea occurs when soft tissues relax in the oral cavity and fall back, blocking the airway, during sleep.  Risk factors for sleep apnea include male gender, obesity, a neck circumference of greater than 16 inches, and an age greater than 40 years.  Given the examination findings and medical history, the physician wrote that the causes of the Veteran's sleep apnea were obesity, age, gender and his large neck size.  

Pursuant to the Board's remand orders, the examiner reviewed the December 2014 letter from the Veteran's private physician and considered whether the Veteran's sleep apnea might have been aggravated by the service-connected nasal fractures.  In the opinion of the April 2015 examiner, it was less likely than not that the nasal fractures contributed to the development of sleep apnea or aggravated the severity of the condition.  He wrote that obstructive sleep apnea "does not involve the nasal cavity."  Rather, the cause of the current sleep apnea condition was the relaxation of soft tissues falling into the oral cavity during sleep.  The examiner further indicated that, because the Veteran reported improved sleep after using his continuous airway pressure (CPAP) machine, his sleep apnea was not aggravated by any other condition, including his service-connected nasal fractures.    

As a layperson, the Veteran is competent to give his opinion on a relatively simple medical matter, such as his nose injury in-service.  But he is not competent to offer an opinion on a matter of medical complexity, such as the probability of a relationship between an injury and the development of sleep apnea twenty years later.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  

The examiner's conclusions are consistent with the medical records and, except for Veteran's contrary opinion on medical causation - which, as a layperson, he is not competent to provide - the April 2015 report is also consistent with the Veteran's written statements and hearing testimony.  During the October 2014 hearing testimony, the Veteran agreed that his initial sleep apnea diagnosis took place within the last ten years, i.e., long after he separated from service in 1986.    

Unlike the equivocal December 2014 letter from the Veteran's private physician, the April 2015 examiner expressed his opinion to the appropriate degree of legal certainty and supported it with a clear and reasonable explanation.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  For these reasons, on the issue of whether sleep apnea was caused by any service related disease, injury or event service, the Board finds that the most probative evidence available is the opinion of the April 2015 VA examiner.  The Board further finds that it is more likely than not that the Veteran's sleep apnea was not aggravated by his service-connected nasal fractures.

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that a causal connection exists between service and his current disability, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the Veteran's claim must be denied.


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


